DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 5, and 7 – 9 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest capturing a current video flame displayed by a display of the HMD in response to an action of wearing the HMD on the head of the user, wherein the current video frame is generated based on an orientation position parameter of the HMD; determining a frame elevation angle of the current video frame; and calibrating the orientation position parameter of the HMD according to the frame elevation angle, such that the HMD displays a next video frame generated based on the calibrated orientation position parameter, wherein the step of determining the frame elevation angle of the current video frame comprises: inputting the current video frame to a machine learning model to predict the frame elevation angle of the current video frame; in combination with other elements of the claim.

Regarding claims 3 - 4, these claims are also objected to as being dependent from objected claim 1.

claim 5, the prior art of record fails to teach or fairly suggest capture a current video frame displayed by the display of the HMD in response to an action of wearing the HMD on the head of the user, wherein the current video frame is generated based on an orientation position parameter of the HMD; determine a frame elevation angle of the current video frame; and calibrate the orientation position parameter of the HMD according to the frame elevation angle, such that the HMD displays a next video frame generated based on the calibrated orientation position parameter, wherein the processor is further configured to: input the current video frame to a machine learning model to predict the frame elevation ankle of the current video frame; in combination with other elements of the claim.

Regarding claims 7 - 8, these claims are also objected to as being dependent from objected claim 5.

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest capture a current video frame displayed by a display of an HMD in response to an action of wearing the HMD on the head of a user, wherein the current video frame is generated based on an orientation position parameter of the HMD; determine a frame elevation angle of the current video frame; and calibrate the orientation position parameter of the HMD according to the frame elevation angle, such that the HMD displays a next video frame generated based on the calibrated orientation position parameter, wherein in determining the frame elevation angle of the current video frame, the processor is configured to: input the current video frame to a machine learning model to predict the 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hailpern (US PgPub No. 2008/0030429) teaches a head mounted display with virtual reality.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
09/07/2021Primary Examiner, Art Unit 2696